 COLGATE PALMOLIVE PEETCO.311clean.In addition they directly assist the operators by preparingmaterials used by the operator, and subject to the direction of the lat-ter, keeping all equipment sterilized.It is true that the licensed personnel, unlike the receptionist andmaids, are required to complete a certain period of training pursuantto State law.But we do not believe that this fact creates a sufficientdisparity between their employment interests and those of the recep-tionist and maids with whom they work so closely to warrant exclud-ing the latter from the unit.Nor is there merit to the Petitioner'scontention that the receptionist and maids should be excluded becausethe Petitioner's bylaws restrict union membership to licensed per-sonnel.This Board has often held that a union's jurisdictional limi-tation on membership is not a valid reason for excluding employeesfrom a unit, who would otherwise be included.5We find therefore that all employees employed in the San Francisco1.Magnin & Co. beauty salon of Charles of the Ritz Operating Corpo-ration, excluding supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6Denton's InctieThe Robinson-Schwcenn Store,83 NLRB 35.COLGATE PALMOLIVE PEETCo.andGREMIO DEPRENSA,RADIO Y TEATRODE PUERTO Rico, PETITIONER.CaseNo.24-RC-153.September21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Philip Licari, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error :and. are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The name of the Petitioner appears as amended at the hearing.96 NLRB No. 41. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of actors, actresses, and narrators em-ployed by the Employer on its four Puerto Rico radio programs. TheEmployer primarily contends that these individuals are independentcontractors and not employees within the meaning of the Act.The Employer is a Delaware corporation with its principal office inJersey City, New Jersey, where it is engaged in the manufacture of.soaps and related products.The Employer maintains a branch officein Puerto Rico, where its annual sales approximate three million dol-lars.The Puerto Rico branch is the only branch involved in thisproceeding.The Employer advertises its product in Puerto Rico through fourradio programs or dramas which appear daily under the titles ofFab Drama, 2:00 to 2: 30 p. m.; Octagon Drama, 2:30 to 3:00 p. in.;Palmolive Theatre, 6: 30 to 7: 00 p. in.; and Colgate Theatre, 9: 00 to9: 30 p. in. In order to guarantee top talent for these four programs,the Employer maintains within its organization -a Radio Artists De-partment, complete with director, actors, actresses, sound-effects men,recorders, and others needed to produce full programs without outsidehelp.Regular or fixed actors receive a weekly salary, depending uponthe number of times they appear on the different programs. Theyreceive a minimum of $7 per program when they work, and $5 whenthey are not required to appear.Nonfixed actors are paid only forthe times they are actually required to appear on the program. Someof the actors who appear on the Employer's programs also work forother sponsors and radio stations, but they may not appear on anyprogram sponsored by a competitor of the Employer or within 15minutes before or after one of the Employer's programs.At all times,when they are in -the Employer's service, they are subject to theimmediate direction of the Employer's program director.There isno indication that the radio station has any control over any of thepersons appearing on the Employer's programs. The record does notindicate any bargaining history for these employees.Under the foregoing circumstances, we are of the opinion thatactors, actresses, and narrators who perform on the Employer's fourradio programs are not, in their relationship to the Employer, inde-pendent contractors, but are employees of the Employer within themeaning of Section 2 (3) of the Act.'We further find that they may2The Fuller Automobile Company d/b/a The Fuller Automobile Company and FullerManufacturing&Supply Company,88 NLRB 1452, 1456. COLGATE PALMOLIVEPEET CO.313constitute a unit appropriate for the purposes of collective bargaining.3Subject to these contentions of the Employer, the parties agree thatactors, actresses, and narrators should be included in the unit.Theyfurther agree that commentators, commercial announcers, and record-ers should be excluded from the unit.They disagree as to the unitplacement of sound-effects men, master of ceremonies or disk jockey,nonfixed actors, and the program director.Twosound-effectsmen simulate sounds such as walking, openingdoors, breaking glass, or whatever the acting situation requires.Sometimes they use mechanical devices to accomplish the desiredresults.The master of ceremonies, ordisk-jockeyin this case, tellsjokes and anecdotes and plays records whenever called for.He alsotransmits news at various points in the program, and presents otherpersons such as guests.Thenonflxedactors, as indicated earlier, per-form the same duties as regular actors, except that they are part-timeemployees who are paid only when needed. ' From the foregoing, weconclude that the interests and duties of the sound-effects men, themaster of ceremonies or disk-jockey, and the nonfixed actors are suffi-ciently similar to those of regular or fixed actors and actresses to war-rant their inclusion in the same unit 4.Theprogram directoris responsible for the rehearsal and directionof each program, and sees that it is transmitted over the air in a wellintegrated manner.He receives a regular salary of approximately$200 a week.He may request certain actors or actresses for certainparts on the programs, and usually his recommendations are followed.He may not discharge an actor, but his recommendations carry con-siderable weight.We find that the program director is a supervisorwithin the meaning of the Act, and we shall exclude him from theunit .5We find that all actors, actresses, and narrators employed by theEmployer at its Puerto Rico branch office, including nonfixed actors,sound-effects men, master of ceremonies, and disk-jockey, but exclud-ing commentators, commercial announcers, recorders, all other em-ployees, the program director, and other supervisors, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.8TelevisionFilmProducers Association,et al.,93 NLRB 929.We likewisefind no meritin the Employer's further contention that actors,actresses,and narratorsare professional employees.Although actors and actresses must, of necessity,have certain talent in order to properlyperformtheir parts, there isno showingthat anyof the personsinvolved herein have receivedspecialized training.Moreover, their work isperformed under the direction of the Employer's program directorand is generally of aroutine nature which does not involve the "consistentexerciseof discretion and judgmentin its performance."West Central Broadcasting Company,77NLRB366; Section 2 (12)(1i) of the Act.* The Valley Broadcasting Company,87 NLRB 1144;Cf.KMTR-Radio Corporation(KLAC-TV),85,NLRB 99.aNeptune Broadcasting Company,94 NLRB 1052;WWEZ Radio,Inc., 91 NLRB 1518. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Petitioner would permit any employee in the unit who hasworked one full day or 8 hours for the Employer during the past yearto vote in the election.The Employer takes no position on this matter.Although the periods of employment afforded many of the nonfixedactors involved herein are relatively brief, we believe that a singleday's employment is too casual to establish the collective bargaininginterest of a prospective voter.We shall therefore adopt a 2-day elig-ibility requirement.All employees within the appropriate unit shallbe eligible to vote who have had 2 or more days or 16 hours of employ-ment during the 12 months immediately preceding the date of thisDecision and Direction of Election.6[Text of Direction of Election omitted from publication in thisvolume.]6Cf.Television Film Producers Association, et al., supra.AUTOMATIC ELECTRIC COMPANYandENGINEERS, DRAFTSMEN ANDTECHNICIANS ASSOCIATION, LOCAL 144, INTERNATIONAL FEDERATIONOF TECHNICAL ENGINEERS, ARCHITECTS AND DRAFTSMEN'S UNIONS,AFL, PETITIONER.Case No. 13-RC-20,5. September 21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irving M. Friedman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Intervenor, Technical Engineers, Architects and Drafts-men's Association, Local 90-A, which was certified by the Board onJanuary 17, 1950, claims that its contract with the Employer of Janu-ary 25, 1950, with supplements executed January 27, 1950, November2, 1950, and November 28, 1950, and automatically renewed for 1 yearon March 2, 1951, is a bar to this petition.The Petitioner disagrees,alleging that a schism exists.The Employer is neutral.The Intervenor is a so-called amalgamated local, havingmembersamongemployees in various plants, including the Employer's.TheIntervenor has organized its members in the Employer's plant asChapter 8, which chapter elects its own officers and holdsregular meet-ingsfor the conductof its affairsin relation to the Employer.96 NLRB No. 45.